DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 11/19/2019 is acknowledged. Accordingly, claims 1-2, 15 and 17-20 have been amended, thus currently claims 1-20 are pending.

Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  
In claim 16, the phrase “wherein the electrical device rotates” on line 1, should be changed to -- wherein the LED rotates  --.
In claim 18, the phrase “wherein the comprises a motor” on line 1, should be changed to -- wherein the assembly further comprises a motor  --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3, 6, 9, 11, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 11 of U.S. Patent No. 7789524 to Anderson. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe the same inventive concept.

Regarding claim 1, Anderson teaches an assembly (solar and wind powered rechargeable LED lighting assembly, see claim 1, lines 1-2) comprising: 
at least one electrical device (LED, see claim 1, line 3); 
the at least one electrical device being operatively connected to at least one support (see claim 1, line 3); 
at least one movable solar element (solar element, see claim 1, line 4) for creating electric power from solar power (see claim 1, line 4); 
at least energy storage element (battery, see claim 1, line 6) for storing electricity generated by the solar element (see claim 1, line 6); 
at least one wind impacting surface (wind vane, since vanes have surfaces, see claim 1, line 7) operatively associated with the at least one support (see claim 1, line 7); 
at least one energy converter (motor/generator, see claim 1, line 12) for generating electric power from the at least one wind impacting surface (see claim 1, lines 12-13); and 

the at least one energy converter being operatively connected to the at least one energy storage element for storing electric power therein (see claim 1, lines 17-18).

Regarding claim 3, Anderson teaches wherein the at least one energy converter (motor/generator, see claim 1, lines 12) comprises a generator (generator, see claim 1, line 12).

Regarding claim 6, Anderson teaches wherein at least one energy converter (motor/generator) comprises a motor (motor, see claim 1, line 12) which rotates the support (see claim 1, lines 15-16).

Regarding claim 9, Anderson teaches wherein the at least one solar element and the at least one support are supported by the shaft (see claim 9, lines 1-2); 
the shaft being pivotally mounted to a pivot which is driven by a second motor (second motor, see claim 9, lines 2-3), 
whereby through the operation of the second motor the solar element is positioned to absorb sunlight from the sun as the sun rises and sets (see claim 9, lines 4-5).

Regarding claim 11, Anderson teaches further comprising a controller (controller, see claim 11, line 1) which is programmable which controls the operation of the first and second motors (see claim 11, lines 1-2).

Regarding claim 15, Anderson teaches an assembly (solar and wind powered LED lighting system, see claim 17, line 1) comprising: 
at least one LED device (LED, see claim 17, line 2), the at least one LED device being operatively associated with at least one support (see claim 17, line 2); 
at least one solar element (solar element, see claim 17, line 3) for creating electric power from solar power (see claim 17, line 3); 
the at least one solar element being movably mounted (see claim 20, lines  1-3); 
at least one energy storage device (battery, see claim 17, line 4) for storing electricity generated by the solar element (see claim 17, line 4); 
at least one energy converter (generator, see claim 17, line 9) operatively associated with the at least one energy storage device (see claim 17, lines 14-15); and 
at least one shaft (shaft, see claim 17, line 11) operatively connected to the at least one energy converter and the support (see claim 17, line 11); 
the at least one energy converter operating to rotate the support (see claim 17, lines 12-13); 
the at least one wind impacting surface (wind direction detector, see claim 17, line 5) operatively associated with the at least one support (see claim 17, line 7); 
the at least one wind impacting surface operative to move in response to wind (see claim 17, line 7).

Regarding claim 18, Anderson teaches wherein the comprises a motor (motor of motor/generator, see claim 17, line 9).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Anderson in view of Chen et al. (CN 101931257 A, hereinafter, “Chen”). 

Regarding claim 4, Anderson teaches wherein the at least one energy converter (motor/generator) comprises at least one generator (see claim 1, line 12) and 
Anderson does not explicitly teach wherein the at least one support is operatively associated with a rotatable element for rotation thereon; and 
wherein the at least one wind impacting surface comprises a plurality of wind vanes operatively associated therewith which cause the support to rotate and causes the rotatable element to rotate which causes the at least one energy converter to generate electric power.
Chen teaches an assembly (follow-spot solar and wind driven generator, see figures 1-7, and translated text attached to this office action) having at least one energy converter (10) comprises at least one generator (since 10 comprises generator 30, see fig 2);
wherein the at least one support (22) is operatively associated with a rotatable element (30) for rotation thereon; and 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the support and plurality of vanes as taught by Chen into the teachings of Anderson because additional vanes balance rotation about the shaft and provide more surface area for wind to act on. One of ordinary skill in the art would have been motivated to make this modification to reduce unwanted vibrations about the axis of rotation.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Anderson in view of Chen and Wobben Alois (US 7238007 B2, hereinafter, “Wobben”). 

Regarding claim 2, Anderson does not explicitly teach wherein the at least one movable solar element is movably positioned so as to increase exposure to the sun.

Chen teaches an assembly (follow-spot solar and wind driven generator, see figures 1-7, and translated text attached to this office action) including: 

wherein the at least one movable solar element (50) is movably positioned (movable end 412, see fig 4) so as to increase exposure to the sun (compare position of 50 in figures 3 and 4, see also ¶ 50).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the solar element of Anderson movable as taught by Chenin order to increase the surface area of the solar element. One of ordinary skill in the art would have been motivated to make this modification to maximize energy harvesting.

Anderson as modified by Chen does not explicitly teach wherein the electrical device comprises an LED and further comprising a light detector; the light detector controlling the operation of the LED.
Wobben teaches an assembly (rotor blade 10 and hub 12, see figure 1) having an electrical device (light waveguide 14, light emitting diode 16 and light receiving diode 18); 
wherein the electrical device (14-16 and 18) comprises an LED (16) and further comprising a light detector (18); the light detector (18) controlling the operation of the LED (since the entire assembly is shut down if the detector detects overstretching, see col 4, lines 34-39).
Wobben into the teachings of Anderson as modified by Chen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to utilize LEDs in the assembly to provide a visible warning air traffic light about the existence of the assembly, in addition to protect the physical integrity of the vanes and/or entire assembly.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Anderson in view of Alois Reisinger (DE 20210727 U1, hereinafter “Alois”)

Regarding claim 5, Anderson teaches wherein the at least one wind impacting surface (wind vane) operatively associated with the at least one support to form a wind turbine (see claim 1, lines 7 and 10-12); 
the at least one support being operatively associated with the shaft (see claim 1, line 14); 

when the energy converter is in the second mode (second mode, see claim 1, line 15), the energy converter causes rotation of the at least one support to rotate the at least one electrical device (see claim 1, lines 15-16).

Anderson does not explicitly teach wherein the at least one wind impacting surface comprises a plurality of wind vanes.
Alois teaches an assembly (Windmill, see figures 1-2, and translated text attached to this office action) including at least one electrical device (controller, see ¶ 34); 
wherein the at least one wind impacting surface (surface of 1) comprises a plurality of wind vanes (see plurality of vanes, as seen in fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plurality of wind vanes as taught by Alois into the teachings of Anderson in order to stabilize the rotating motion of the shaft. One of ordinary skill in the art would have been motivated to make this modification to maximize energy harvesting, and because additional vanes rotating diminish vibration in the assembly.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Anderson in view of De la Pena et al. (US 5690408 A, hereinafter, “De la Pena”).

Regarding claim 7, Anderson does not explicitly teach further comprising at least one strobe element which causes the at least one electrical device to turn on and off.
De la Pena teaches an assembly (centralized light source 24, see figures 1-2);
further comprising at least one strobe element (control system 48, see fig 2) which causes the at least one electrical device (light source 44) to turn on and off (depending on the instructions of 48).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by De la Pena into the teachings of Anderson, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to make the warning light even more visible from afar.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Anderson in view of Alois and Miyamae Miyamae (JP 2006291808 A, hereinafter, “Miyamae”).

Regarding claim 10, Anderson teaches comprising a cover (cover, see claim 1, line 9) operatively associated with the at least one support (see claim 1, line 9) and a wind direction detector (wind direction detector. See claim 1, line 10) operatively associated with the cover causing the cover to turn when the wind changes direction (see claim 1, lines 10-11); and 
wherein the at least one wind impacting surface operatively associated with the at least one support to cause rotation thereof (see claim 1, lines 7 and 10-12), and 
wherein the wind causes the support to rotate (see claim 1, lines 7 and 15). 

Anderson does not explicitly teach the at least one wind impacting surface comprises a plurality of wind vanes.
Alois teaches an assembly (Windmill, see figures 1-2, and translated text attached to this office action) including at least one electrical device (controller, see ¶ 34); 
wherein the at least one wind impacting surface (surface of 1) comprises a plurality of wind vanes (see plurality of vanes, as seen in fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plurality of wind vanes as taught by Alois into the teachings of Anderson in order to stabilize the rotating motion of the 

Anderson as modified by Alois does not explicitly teach the cover covers the wind vanes for which the force of the wind is in a direction opposite to the rotation of the vanes.
Miyamae teaches an assembly (hybrid power generation apparatus 1, see figures 1-2 and 7-8, and translated text attached to this office action) having a cover (support member 25, see fig 2);
the cover (25) covers the wind vanes (from around and behind 21) for which the force of the wind is in a direction (from above, below or behind) opposite to the rotation of the vanes (about the axis of 25).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the plurality of wind vanes as taught by Miyamae into the teachings of Anderson as modified by Alois in order to further channel wind into the wind vanes. One of ordinary skill in the art would have been motivated to make this modification to maximize energy harvesting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 9, in the phrase “the shaft being pivotally mounted to a pivot which is driven by a second motor” on line 3-4, specifically the limitation “a second motor” is unclear because there cannot be a second motor, when a first motor has not been previously introduced.
For purpose of examination, the phrase above has been interpreted as – a first motor; the shaft being pivotally mounted to a pivot which is driven by a second motor --.

Claim 11 is rejected as it depends from claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 14 are rejected under 35 U.S.C. 102(a)(1) as being  by Chen.

Regarding claim 1, Chen teaches an assembly (follow-spot solar and wind driven generator, see figures 1-7, and translated text attached to this office action) comprising: 
at least one electrical device (control unit 82, see fig 2); 
the at least one electrical device (82) being operatively connected (via shaft 21 and base 10, as seen in figures 6-7) to at least one support (site 22, see fig 1); 
at least one movable solar element (solar panels 50, see fig 2) for creating electric power from solar power (see ¶ 50); 
at least energy storage element (battery 60, see fig 2) for storing electricity (as expected from batteries, see also ¶ 51) generated by the solar element (50); 
at least one wind impacting surface (collecting air windward faces 421, see fig 2) operatively associated with the at least one support (22); 
at least one energy converter (10, see fig 2) for generating electric power (see ¶ 41) from the at least one wind impacting surface (421); and 
at least one shaft (rotating shaft 21, see fig 2) operatively connected to the at least one energy converter (10) and the at least one support (22);
the at least one energy converter (30) being operatively connected to the at least one energy storage element (60) for storing electric power therein (as expected from batteries).

Regarding claim 3, Chen teaches wherein the at least one energy converter (10) comprises a generator (since 10 comprises generator 30, see fig 2).

Regarding claim 4, Chen teaches wherein the at least one energy converter (10) comprises at least one generator (since 10 comprises generator 30, see fig 2) and 
wherein the at least one support (22) is operatively associated with a rotatable element (30) for rotation thereon; and 
wherein the at least one wind impacting surface (421) comprises a plurality of wind vanes (see plurality of vanes, as seen in fig 1) operatively associated therewith which cause the support (22) to rotate (as seen in fig 3) and 
causes the rotatable element (30) to rotate which causes the at least one energy converter (10) to generate electric power (as expected from a generator rotating).

Regarding claim 14, Chen teaches further comprising an ambient light condition detector (light sensor 812, see fig 2) and wherein the at least one electrical device (82) is activated (as seen in figures 6-7) by an ambient light condition detector (812).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being  by Miyamae.

Regarding claim 1, Miyamae teaches an assembly (hybrid power generation apparatus 1, see figures 1-2 and 7-8, and translated text attached to this office action) comprising: 

the at least one electrical device (5) being operatively connected (since 5 controls the functions of the assembly) to at least one support (support member 41); 
at least one movable solar element (photovoltaic unit 3, see fig 2) for creating electric power from solar power (see page 2, ¶ 8); 
at least energy storage element (storage battery, see fig 7) for storing electricity (see page 7, ¶ 9) generated by the solar element (3); 
at least one wind impacting surface (surface of vanes 21, see fig 1) operatively associated with the at least one support (41); 
at least one energy converter (power generation means 22, see fig 2) for generating electric power (see page 4, ¶ 6) from the at least one wind impacting surface (surface of 21); and 
at least one shaft (rotating shaft 223, see fig 2) operatively connected to the at least one energy converter (22) and the at least one support (41);
the at least one energy converter (22) being operatively connected to the at least one energy storage element (storage battery) for storing electric power therein (see page 7, ¶ 9).

Regarding claim 10, Miyamae teaches further comprising a cover (support member 25, see fig 2) operatively associated with the at least one support (41) and a wind direction detector (directional blade 27) operatively associated with the cover (25) causing the cover (25) to turn when the wind changes direction (according to the wind direction); and wherein the at least one wind impacting surface (surface of 21) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chenin view of Wobben.

Regarding claim 2, Chen teaches wherein the at least one movable solar element (50) is movably positioned (movable end 412, see fig 4) so as to increase exposure to the sun (compare position of 50 in figures 3 and 4, see also ¶ 50); but 
Chen does not teach wherein the electrical device comprises an LED and further comprising a light detector; the light detector controlling the operation of the LED.
However, it is well known that light sources, including LEDs, have been used with wind turbines for a variety of purposes, as disclosed by Wobben below:
Wobben teaches an assembly (rotor blade 10 and hub 12, see figure 1) having an electrical device (light waveguide 14, light emitting diode 16 and light receiving diode 18); 
wherein the electrical device (14-16 and 18) comprises an LED (16) and further comprising a light detector (18); the light detector (18) controlling the operation of the LED (since the entire assembly is shut down if the detector detects overstretching, see col 4, lines 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by Wobben into the teachings of Chen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to utilize LEDs in the assembly to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chenin view of Wobben and De la Pena.

Regarding claim 7, Chen does not explicitly teach further comprising at least one strobe element which causes the at least one electrical device to turn on and off.
However, it is well known that electrical device that turn on and off, i.e. light sources, have been used with wind turbines for a variety of purposes, as disclosed by Wobben below:
Wobben teaches an assembly (rotor blade 10 and hub 12, see figure 1) having an electrical device (light waveguide 14, light emitting diode 16 and light receiving diode 18) , wherein the electrical device (14-16 and 18 which includes an LED);
wherein the at least one electrical device (16) turns on and off (as expected from LEDs, see also see col 4, lines 34-39).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by Wobben into the teachings of Chenin order to provide protection to the device from flying objects. One of ordinary skill in the art would have been motivated to make this modification to provide a visible warning air traffic light about the existence of the wind power installation.

Chen as modified by Wobben does not explicitly teach at least one strobe element which causes the at least one electrical device to turn on and off.
De la Pena teaches an assembly (centralized light source 24, see figures 1-2);
further comprising at least one strobe element (control system 48, see fig 2) which causes the at least one electrical device (light source 44) to turn on and off (depending on the instructions of 48).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by De la Pena into the teachings of Chen as modified by Wobben, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to make this modification to make the warning light even more visible from afar.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alois in view of He, Jing-run (CN 2251630 Y, hereinafter, “He”).

Regarding claim 1, Alois teaches an assembly (Windmill, see figures 1-2, and translated text attached to this office action) comprising: 

the at least one electrical device (controller) being operatively connected (since controller is operatively connected to at least actuators 15 and 17, see ¶ 34) to at least one support (frame 9, see fig 1); 
at least one movable solar element (solar panels 11, see fig 1) for creating electric power from solar power (see ¶ 34); 
at least one wind impacting surface (surface of blades 1, see fig 1) operatively associated with the at least one support (9); 
at least one energy converter (current generator 5, 11, see fig 1) for generating electric power (see ¶ 7) from the at least one wind impacting surface (surface of 1); and 
at least one shaft (mandrel 6, see fig 2) operatively connected to the at least one energy converter (5, 10) and the at least one support (9);

Alois does not explicitly teach at least energy storage element for storing electricity generated by the solar element; the at least one energy converter being operatively connected to the at least one energy storage element  for storing electric power therein.
However, one of ordinary skill would have recognized that harvesting energy from wind and light rays requires a device that stores the harvested energy, as taught by He below:
He teaches an assembly having an energy converter (wind energy generator 1 and solar panel 6) and further including: 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the battery as taught by He into the teachings of Alois in order to provide the assembly with an excellent source of backup power, One of ordinary skill in the art would have been motivated to utilize batteries so that the assembly collects energy from the sun or wind, and delivers the accumulated power when no wind or sun light is available.

Regarding claim 3, Alois teaches wherein the at least one energy converter (5, 10) comprises a generator (since 5 uses light to generate power, and 10 uses wind to generate power).

Regarding claim 5, Alois teaches wherein the at least one wind impacting surface (surface of 1) comprises a plurality of wind vanes (see plurality of vanes, as seen in fig 1) operatively associated with the at least one support (9) to form a wind turbine (as seen in fig 1);
the at least one support (9) being operatively associated with the shaft (2); 
the at least one shaft (2) being operatively associated with the at least one energy converter (5, 10), such that 

when the energy converter (5, 10) is in the second mode (when no wind is available), the energy converter (5, 10) causes rotation of the at least one support (9) to rotate the at least one electrical device (controller).

Regarding claim 6, Alois teaches wherein at least one energy converter (5) comprises a motor (17) which rotates the support (9).

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alois in view of Wobben.

Regarding claims 15-16, Alois teaches an assembly (follow-spot solar and wind driven generator, see figures 1-7, and translated text attached to this office action) comprising: 
at least one solar element (11) for creating electric power from solar power (see ¶ 34); 
the at least one solar element (11) being movably mounted (since 11 rotates about the horizontal axis, see figures 1-2); 
at least one energy storage device (60) for storing electricity generated (see ¶ 51) by the solar element (50); 

at least one shaft (21) operatively connected to the at least one energy converter (10) and the support (22); 
the at least one energy converter (5, 11) operating to rotate the support (9, via actuators 15 and 17); 
the at least one wind impacting surface operatively associated with the at least one support; the at least one wind impacting surface operative to move in response to wind; and
wherein the solar element (11) rotates (since 11 is supported by 9) when the support (9) rotates.

Alois does not explicitly teach at least one LED device, the at least one LED device being operatively associated with at least one support; and wherein the electrical device rotates when the support rotates.

However, it is well known that light sources, including LEDs, have been used with wind turbines for a variety of purposes, as disclosed by Wobben below:
Wobben teaches an assembly (rotor blade 10 and hub 12, see figure 1) having an electrical device (light waveguide 14, light emitting diode 16 and light receiving diode 18); 

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the LEDs as taught by Wobben into the teachings of Alois, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to utilize LEDs in the assembly to provide a visible warning air traffic light about the existence of the wind power installation, in addition to protect the physical integrity of the vanes and/or entire assembly.

Regarding claim 18, Alois teaches wherein the comprises a motor (15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fernandez et al. (CN 101387270 A) discloses an assembly having a solar element to harvest light and wind vanes rotating to further produce energy. The assembly can generate photovoltaic panel current, when wind is not enough to drive the turbine.

Kashyap Ravindra (US 7045702 B2) discloses an assembly having solar-paneled windmill is provided having aerodynamic fan blades provided with solar panels. The windmill produces electricity using wind energy and solar energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875